DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed August 9, 2022 are received and entered.
2.	Claim 1 is amended.  Claims 1 – 14 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments / Amendment
4.	On pages 7 – 9 of the Response, Applicant argues that, with regard to Lee, “each of the first shielding layer (Metal 2) 160, the data line layer (Metal 3) 150, and the second shielding layer (Metal 4) 170 is single-layered structure”.  Applicant argues that claim 1, as amended, requires that “each of the data lines is provided with a single dedicated first capacitance-shielding wire and a single dedicated second capacitance-shielding wire”.
Applicant’s arguments have been fully considered and are persuasive in view of the newly added subject matter of claim 1.  Therefore, the rejection has been withdrawn.  However, a new ground(s) of rejection is made in view of Peng et al. (U.S. Pub. 2019/0101998).



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 5 and 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. 2018/0025203) in view of Peng et al. (U.S. Pub. 2019/0101998).
Regarding claim 1, Lee teaches: a fingerprint sensing apparatus (FIGS. 2B, 15; paragraph [0027]; fingerprint identification device 100), comprising:
a substrate (FIG. 2B; paragraph [0027]; thin film transistor substrate 110); 
 fingerprint electrode layer comprising a plurality of fingerprint sensing electrodes (FIGS. 1, 2B; paragraph [0029]; sensing electrode layer 130 includes fingerprint sensing electrodes 131); 
5a transistor switch set layer (FIGS. 2B, 15, 17; paragraph [0028]; thin film transistor layer 120 which includes TFTs) comprising:
a plurality of transistor switch sets, each of the transistor switch sets being in one-by-one correspondence with one of the plurality of fingerprint sensing electrodes (FIGS. 7, 17; paragraphs [0029], [0038]; each fingerprint sensing electrode 131 corresponds to a set of TFTs each having SW1 – SW3, as illustrated); and
a plurality of data lines (FIGS. 2B, 15; paragraphs [0027], [0031], [0054]; data line layer 150 includes a plurality of data lines DL), a first capacitance-shielding wire and a second capacitance-shielding wire being provided for a corresponding data line in the plurality of 10data lines and sandwiching the corresponding data line (FIGS. 2B, 10; paragraphs [0032], [0033], [0054]; second shielding layer 160 [first capacitance-shielding wire] is disposed above data line layer 150 and first shielding layer 170 [second capacitance-shielding wire] is disposed below data line layer 150 to sandwich a corresponding data line DL.  This arrangement prevents interference during capacitive sensing), wherein the first capacitance-shielding wire is placed between the corresponding data line and a user finger to eliminate an influence of the user finger to the corresponding data line (FIGS. 2B; 10; paragraphs [0032], [0033], [0054]; second shielding layer 160 [first capacitance-shielding wire] is disposed between data line layer 150, and corresponding data line DL, and a user’s finger to prevent interference during capacitive sensing);
a fingerprint sensing circuit comprising a capacitance-exciting signal source and a driver circuit (FIGS. 15, 16A; paragraphs [0056], [0057]; self-capacitance detection circuit 191 [fingerprint sensing circuit] includes capacitive stimulating signal generator 171 [capacitance-exciting signal source] and second amplifier 174 [driver circuit]), wherein a gain of the driver circuit is larger than zero or equal to zero (FIG. 16A; paragraph [0056]; the gain of second amplifier 174 [driver circuit] is greater than 0);
15wherein the fingerprint sensing circuit is configured to send a capacitance-exciting signal to a selected fingerprint sensing electrode through one of the plurality of transistor switch sets (FIGS. 7, 16A; paragraph [0049]; self-capacitance detection circuit 191 [fingerprint sensing circuit] sends a capacitive stimulating signal to a data line DL1 and to fingerprint sensing electrode 131 via TFTs SW1 – SW3), to receive a fingerprint sensing signal from the selected fingerprint sensing electrode through the corresponding data line (FIGS. 7, 16A; paragraphs [0049], [0057]; self-capacitance detection circuit 191 [fingerprint sensing circuit] receives a fingerprint sensing signal [FSS] from a fingerprint sensing electrode 131 through data line DL1), and to process the fingerprint sensing signal with the driver circuit to output a capacitance-eliminating signal having a same phase as the fingerprint 20sensing signal (FIG. 16A; paragraphs [0058]; second amplifier 174 [driver circuit] outputs a reflection shielding signal RSS [capacitance-eliminating signal] having the same phase as the capacitive stimulating signal.  The generation of RSS is performed by “processing” the capacitive stimulating signal and FSS by second amplifier 174 [driver circuit] because these are the inputs to second amplifier 174 [driver circuit] that result in the generation of RSS), the fingerprint sensing circuit is further configured to send the capacitance-eliminating signal to the first capacitance-shielding wire and the second capacitance-shielding wire for enhancing fingerprint sensing accuracy (FIGS, 7, 16A; paragraph [0049]; self-capacitance detection circuit 191 [fingerprint sensing circuit] transmits RSS to shielding layers 160 and 170.  As set forth above, shielding layers 160 and 170 function to reduce interference which would enhance the accuracy of the disclosed fingerprint sensing).
Lee fails to explicitly disclose: a plurality of first capacitance-shielding wires and a plurality of second capacitance-shielding wires, wherein each of the first capacitance-shielding wires and each of the second capacitance-shielding wires are provided for a corresponding data line.
However, in a related field of endeavor, Peng discloses a touch display device which includes touch electrodes for detecting a touch based on a change in capacitance (Abstract; paragraph [0044]).
With regard to claim 1, Peng discloses: a shielding common sub-electrode 32 are arranged as individual strips that each overlap a single data line 33 on a one to one correspondence (FIG. 3A; paragraphs [0011], [0049]).
The combination of Lee and Peng teaches: a plurality of first capacitance-shielding wires and a plurality of second capacitance-shielding wires, wherein each of the first capacitance-shielding wires and each of the second capacitance-shielding wires are provided for a corresponding data line (Lee; FIGS. 2B, 10; paragraphs [0032], [0033], [0054]; second shielding layer 160 [first capacitance-shielding wire] is disposed above data line layer 150 and first shielding layer 170 [second capacitance-shielding wire] is disposed below data line layer 150 to sandwich a corresponding data line DL.  This arrangement prevents interference during capacitive sensing.  Peng; FIG. 3A; paragraphs [0011], [0049]; a shield 32 may be arranged in individual strips that each overlap a single data line 33 on a one-to-one correspondence.  When combined, it would have been obvious to implement shield layers 160 and 170 of Lee as a plurality of strips with each strip corresponding to a single data line in a one-to-one correspondence).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Lee and Peng to yield predictable results.  Specifically, the teachings of a fingerprint sensor having shield layers sandwiching data lines to prevent interference during capacitive sensing, as taught by Lee, are known.  Additionally, the teachings of a touch display device that includes strip-like shield electrodes that are disposed to overlap an individual data line in a one-to-one correspondence, as taught by Peng, are known as well.  The combination of the known teachings of Lee and Peng would yield the predictable results of a display device having a fingerprint sensor where the fingerprint sensor includes shield layers sandwiching data lines to prevent interference during capacitive sensing, where the shield layers are formed of a plurality of strip-like portions that are each arranged to sandwich a single data line in a one-to-one correspondence.  In other words, it would have been obvious to utilize the strip-like portions to shield each data line, as taught by Peng, in place of the sheet shield layer of Lee.  Such a modification merely requires a simple substitution of one known shield configuration of a data line for another.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Lee and Peng to yield the aforementioned predictable results.
Regarding claim 2, Lee teaches: wherein the second capacitance-shielding wire is arranged over a side of the corresponding data line opposite to the user finger to 25eliminate noise from the side of the corresponding data line (FIGS. 2B, 10; paragraphs [0032], [0033]; first shielding layer [second capacitance-shielding wire] is disposed below data line layer 150 and corresponding data line DL opposite to a user’s finger.  This arrangement would have the effect of eliminating noise between components of TFT layer 120 and data line layer 150).
Regarding claim 3, Lee fails to explicitly disclose: wherein a width of the first 19capacitance-shielding wire and a width of the second capacitance-shielding wire is not less than a width of the corresponding data line.
However, Lee illustrates that shielding layers 160 and 170 are wider than data line layer 150 (FIG. 2B).  Additionally, a person of ordinary skill in the art would understand that shielding layers 160 and 170 would not be very effective if they had a smaller width than the data line which they were shielding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Lee to yield predictable results.  Specifically, it would have been obvious to fill in the gaps of Lee using the suggestions therein to configure the shielding layers 160 and 170 to have a width greater than or equal to the width of a corresponding data line DL.  Such a modification merely fills in the gaps of Lee using common sense and knowledge in the art in order for the shielding of layers 160 and 170 to be effective relative to data line DL, as described by Lee.  Put another way, it is suggested that the shielding layers 160 and 170 have a width greater than or equal to the width of a corresponding data line DL in order for shielding layers 160 and 170 to actually provide the disclosed shielding effect.
Regarding claim 4, Lee teaches: wherein each of the transistor switch sets comprises at least one thin-film transistor (FIG. 7; paragraph [0038]; each transistor switch set includes three TFTs, SW1, SW2, and SW3).
Regarding claim 5, Lee teaches: wherein the fingerprint sensing circuit is configured to send the capacitance-eliminating signal to the fingerprint sensing electrodes near the corresponding data line, thus prevent other sensing signal or noise of the fingerprint sensing electrodes near the corresponding data line from linking to the corresponding data line (FIGS. 7, 10, 15, 16A; paragraphs [0049], [0065]; self-capacitance detection circuit 191 [fingerprint sensing circuit] applies RSS [capacitance-eliminating signal] to fingerprint sensing electrodes 131 surrounding the fingerprint sensing electrode 131 for which a fingerprint is being detected.  This prevents stray capacitances between adjacent fingerprint sensing electrodes 131 and their components, including data lines DL).
Regarding claim 11, Lee teaches: wherein the substrate is a protection glass of a display screen, a silicon substrate of an integrated circuit, or a polymer thin film (FIG. 2B; paragraph [0028]; TFT substrate 110 may be a polymer thin film).  
Regarding claim 12, Lee teaches: wherein the data lines are metallic conductive lines or transparent conductive lines (paragraph [0055]; data lines may be formed of a transparent conductive material such as ITO [indium tin oxide]).  
Regarding claim 13, Lee teaches: wherein the fingerprint sensing electrodes are made from transparent conductive material (paragraph [0055]; fingerprint sensing electrodes 131 may be formed of a transparent conductive material such as ITO [indium tin oxide]).
Regarding claim 14, Lee teaches: wherein the transparent conductive 10lines are indium tin oxide lines (paragraph [0055]; data lines may be formed of a transparent conductive material such as ITO [indium tin oxide]).

7.	Claims 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Peng, as applied to claim 1 above, in view of Song et al. (U.S. Pub. 2016/0224818).
Regarding claim 6, Lee teaches: wherein the fingerprint sensing circuit comprises a first power source for providing power to the fingerprint sensing circuit (FIG. 16A; reference voltage generator 177 is a power source of self-capacitance detection circuit 191 [fingerprint sensing circuit]).
Neither Lee nor Peng explicitly disclose: the fingerprint sensing apparatus further comprises a display panel comprising a second power source for providing power to the display panel, wherein the plurality of fingerprint sensing electrodes are arranged in a fingerprint-sensing and touch-display area of the display panel.  
However, in a related field of endeavor, Song discloses a device including a fingerprint sensor (Abstract).
With regard to claim 6, Song teaches: the fingerprint sensing apparatus further comprises a display panel comprising a second power source for providing power to the display panel (FIGS. 9, 10; paragraph [0125]; a display device includes a fingerprint-touch sensor FTS and a display panel DP.  The FTS and DP are separate elements within the display device.  Accordingly, it is suggested that the FTS and DP would have different power sources), wherein the plurality of fingerprint sensing electrodes are arranged in a fingerprint-sensing and touch-display area of the display panel (FIGS. 9, 10; paragraph [0125]; fingerprint sensors FS are arranged in an active area AA in which touch sensing and display [touch-display area] occurs).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Lee, Peng, and Song to yield predictable results.  Specifically, the teachings of a fingerprint sensor having a fingerprint sensing circuit with a power source, as taught by Lee, are known.  Additionally, the teachings of a display device having a fingerprint sensor and a separate display panel that have independent power sources where the device includes an active area for fingerprint sensing, touch sensing, and display, as taught / suggested by Song, are known as well.  The combination of the known teachings of Lee and Song would yield the predictable results of a display device having a fingerprint sensor and a separate display panel that have independent power sources where the device includes an active area for fingerprint sensing, touch sensing, and display.  In other words, it would have been obvious to incorporate the fingerprint sensor of Lee as the fingerprint sensor in the display device of Song.  Such a modification merely requires a simple substitution of one fingerprint sensor for another.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Lee, Peng, and Song to yield the aforementioned predictable results.
Regarding claim 7, neither Lee nor Peng explicitly disclose: wherein the plurality of fingerprint sensing electrodes are configured to construct a touch sensing electrode for touch sensing function.
However, Lee does disclose that a plurality of fingerprint sensing electrodes 131 may be utilized together to form one larger fingerprint sensing electrode (paragraph [0060]).
Additionally, Song discloses that fingerprint sensors can perform functions of touch sensors (FIG. 7; paragraph [0103]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Lee, Peng, and Song to yield predictable results.  Specifically, the teachings of a fingerprint sensor that combine fingerprint sensing electrodes together to form one large fingerprint sensing electrode, as taught by Lee, are known.  Additionally, the teachings of a display device having a fingerprint sensor where fingerprint sensors can perform functions of touch sensors, as taught by Song, are known as well.  The combination of the known teachings of Lee and Song would yield the predictable results of a display device having a fingerprint sensor where fingerprint sensors can be combined to form a larger sensor which performs functions of touch sensors.  In other words, it would have been obvious to incorporate the combination of multiple fingerprint sensing electrodes of Lee fingerprint sensor of Lee into the fingerprint sensors of Song that can perform touch sensor functions.  Such a modification merely requires applying the combination of multiple fingerprint sensors into one larger overall sensor, as disclosed by Lee, in place of the touch electrode plates of Song.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Lee, Peng, and Song to yield the aforementioned predictable results.
Regarding claim 8, the combination of Lee, Peng, and Song teaches: wherein the first power source and the second power source have no common current loop therebetween during fingerprint sensing 20or touch sensing (Song; FIGS. 9, 10; paragraph [0125]; as set forth above, FTS and DP are separate elements within the display device and it is suggested that the FTS and DP would have different power sources.  Since there is no disclosed connection between FTS and DP, it is suggested that there is no common current loop between these elements).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Lee, Peng, and Song to yield predictable results for at least the reasons set forth above with regard to claim 6.
Regarding claim 9, neither Lee nor Peng explicitly disclose: wherein a touch display area of the display panel comprises a plurality of touch sensing electrodes for sensing touch on the touch display area.
However, Song teaches: wherein a touch display area of the display panel comprises a plurality of touch sensing electrodes for sensing touch on the touch display area (FIG. 7; paragraph [0104]; second touch electrodes Ty1 – Ty4 are provided in active area AA [touch display area]).
Neither Lee nor Peng nor Song explicitly disclose teaches: wherein an area of each of the touch sensing electrodes is more than 50 times of an area of one of the fingerprint sensing electrodes.
However, Song discloses that the fingerprint sensing electrodes Fy1 – Fy10 are significantly smaller than the touch sensing electrodes Ty1 – Ty4 (FIG. 7).
Additionally, please see MPEP §2144.04(IV)(A) which refers to case law that has held that a claim is not patentably distinct from the prior art when the difference between the two merely amounts to a recitation of relative dimensions without a difference in the operations of the devices.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the combination of Lee, Peng, and Song to either use smaller fingerprint electrodes or larger touch sensing electrodes.  Such a modification is a matter of design choice regarding the relative dimensions of disclosed elements which would not impact the operations of the combination of Lee, Peng, and Song.

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Peng in view of Song, as applied to claim 9 above, in further view of Fowlkes et al. (U.S. Pub. 2015/0212613).
Regarding claim 10, neither Lee nor Peng nor Song explicitly disclose: further comprising a plurality of dummy data lines in the touch display area such that the touch display area and the 20fingerprint-sensing and touch-display area comprising the fingerprint sensing electrodes have the same or similar transparency.
However, Fowlkes discloses that is known to arrange disconnected transparent dummy micro-wires 152 in gaps between transparent electrodes 150 to provide optical uniformity so that any gaps between elements are imperceptible to viewer (paragraph [0015]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Lee, Peng, Song, and Fowlkes to yield predictable results.  Specifically, the teachings of a display device having an active area for fingerprint sensing, touch sensing, and display, as taught by the combination of Lee and Song, are known.  Additionally, the teachings of utilizing disconnected transparent dummy wires in gaps between transparent connected elements to provide optical uniformity so that any gaps between elements are imperceptible to viewer, as taught by Fowlkes, are known as well.  The combination of the known teachings of Lee, Song, and Fowlkes would yield the predictable result of a display device having an active area for fingerprint sensing, touch sensing, and display where disconnected transparent dummy wires are provided in gaps between transparent connected elements to provide optical uniformity so that any gaps between elements are imperceptible to viewer.  In other words, it would have been obvious to apply the known teachings of filling gaps between elements with disconnected transparent dummy wires, as taught by Fowlkes, to the electrode arrangements of the combination of Lee and Song, to obtain the improvement of optical uniformity.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Lee, Peng, Song, and Fowlkes to yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626